Sterrett, J., dissenting: The majority’s holding that the overassess-ments represent taxable income to the cooperative will produce some unintended and illogical results. For example, the cooperative now has earnings and profits which the Commissioner can label as the source of any distribution to its members. Presumably, then, if the governing body overestimates the cooperative’s expenses for one year and refunds the overpayment the following year, the member is in receipt of dividend income. Surely Congress never intended such a bizarre result.1  If all receipts by the cooperative are to be treated as income, then it should be entitled to all the offsetting business expenses, including depreciation. Fokeester, agrees with this dissent.   While it is not free from doubt, it may be that see. 1382(d) would prevent such a bizarre result from occurring if the refund is made within 8% months of the close of the taxable year.